        Case 2:12-cr-00373-GMN-VCF Document 84 Filed 09/15/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Kirk Ormand Davis

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case Nos. 2:13-cr-00055-GMN-VCF
                                                                     2:12-cr-00373-GMN-VCF
12                  Plaintiff,
                                                           STIPULATION TO CONTINUE
13          v.                                             JOINT STATUS REPORT
     KIRK ORMAND DAVIS,                                    (First Request)
14
15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Kirk Ormand Davis,
21   that the Joint Status Report currently due on September 15, 2021, be vacated and continued to
22   a date and time convenient to the Court, but no sooner than two (2) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant has been unable to reach the defendant to obtain a
25   waiver of his in-person appearance
26
        Case 2:12-cr-00373-GMN-VCF Document 84 Filed 09/15/21 Page 2 of 3




 1          2.      Parties agreed that their preference is to proceed by video conference if the
 2   defendant is agreeable to doing so.
 3
 4          This is the first request for continuance filed herein.
 5          DATED this 15th day of September, 2021.
 6
 7    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
 8
 9       /s/ Margaret W. Lambrose                         /s/ Supriya Prasad
      By_____________________________                  By_____________________________
10    MARGARET W. LAMBROSE                             SUPRIYA PRASAD
      Assistant Federal Public Defender                Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:12-cr-00373-GMN-VCF Document 84 Filed 09/15/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case Nos. 2:13-cr-00055-GMN-VCF
 4                                                               2:12-cr-00373-GMN-VCF
                  Plaintiff,
 5                                                     ORDER
           v.
 6
     KIRK ORMAND DAVIS,
 7
                  Defendant.
 8
 9
10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the Joint Status Report currently due on

12                                                   September 17, 2021
     September 15, 2021 be vacated and continued to _________________.

13         DATED this ____
                       15 day of September, 2021.

14
15
                                               Gloria M. Navarro, District Judge
16                                             UNITED STATES DISTRICT COURT
17
18
19
20
21
22
23
24
25
26
                                                  3
